In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00009-CV




      IN THE MATTER OF THE MARRIAGE OF
    DAVID BURROWS AND LYNDSI ARNOLD AND
        IN THE INTEREST OF J.C.B., A CHILD




        On Appeal from the 307th District Court
                 Gregg County, Texas
            Trial Court No. 2016-1997-DR




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        David Burrows appeals from the trial court’s January 3, 2017, order denying Burrows’

“Motion For Removal Of Amicus Attorney,” which asked the trial court to remove the court-

appointed amicus attorney based on an actual or perceived conflict of interest. By letter of

January 12, 2017, we notified Burrows that it appeared we lacked jurisdiction over this appeal

because the order appealed from is neither a final judgment nor an appealable interlocutory order.

We afforded Burrows ten days to demonstrate proper grounds for our retention of the appeal.

Although Burrows responded to our letter, the response conceded that the order is not appealable.1

        Our jurisdiction, as an appellate court, is constitutional and statutory in nature. See TEX.

CONST. art. V, § 6; TEX. GOV’T CODE ANN. § 22.220 (West Supp. 2016). Stated differently, in the

absence of a specific grant of jurisdiction by the Texas Constitution or the Texas Legislature, an

appellate court lacks jurisdiction to act.           Unless we are given specific authority over an

interlocutory appeal from a particular type of order, we have jurisdiction only over appeals from

final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see In re Dep’t of

Family & Protective Servs., 273 S.W.3d 637, 644 (Tex. 2009) (noting that Section 263.405 of the

Texas Family Code provides for direct appeal from final orders). The trial court’s January 3 order

denying the removal of the amicus attorney is unquestionably not a final order. The question, then,

is whether either the Texas Constitution or the Texas Legislature has granted this Court jurisdiction

to hear the type of interlocutory appeal that Burrows has noticed. We have determined that the



1
 Burrows response stated, “In this matter, there is no adequate right of appeal from an erroneous order concerning
disqualification of counsel therefore mandamus is a proper remedy to correct [the order].”

                                                        2
order at issue does not fall within any of the categories of appealable interlocutory orders. See

Vega v. Lira, No. 01-16-00369-CV, 2016 WL 4253696, at *2 (Tex. App.—Houston [1st Dist.]

Aug. 11, 2016, no pet.) (per curiam) (mem. op., not designated for publication) (citing TEX. FAM.

CODE ANN. § 109.002(b); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(1)–(12)).

       Accordingly, we dismiss the appeal for want of jurisdiction.




                                                Bailey C. Moseley
                                                Justice


Date Submitted:       January 24, 2017
Date Decided:         January 25, 2017




                                               3